Name: COMMISSION REGULATION (EC) No 1126/95 of 18 May 1995 amending Regulation (EC) No 881/95 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  trade policy
 Date Published: nan

 19. 5. 95 I EN I Official Journal of the European Communities No L 112/7 COMMISSION REGULATION (EC) No 1126/95 of 18 May 1995 amending Regulation (EC) No 881/95 on the supply of vegetable oil as food aid HAS ADOPTED THIS REGULATION : Article 1 For lots A to G, point 10 of Annex I to Regulation (EC) No 881 /95 is hereby replaced by point 10 in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 881 /95 of 21 April 1995 (3) issued an invitation to tender for the supply of 4 467 tonnes of vegetable oil as food aid ; whereas Commission communication No 94/C 391 /01 (4) was referred to as regards packaging ; whereas, as a result of linguistic and technical problems, only Commission communication No 91 /C 114/01 (*) should be referred to ; whereas some of the conditions laid down in Annex I to that Regulation should be amended, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. o OJ No L 91 , 22. 4. 1995, p. 7. (4) OJ No C 391 , 31 . 12. 1994, p. 1 . (0 OJ No C 114, 29. 4. 1991 , p. 1 . No L 112/8 I EN Official Journal of the European Communities 19 . 5. 95 ANNEX LOT A '10. Packaging and marking (*) (8) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA (2) ( 1 ), IILA(2)(3) and IILA(3)):  five-litre metal canisters, without cardboard cross-pieces  shipment to take place in 20-foot containers Language to be used for the markings : see Annex II' LOTS B and C ' 10. Packaging and marking ("): see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA(2)(1 ), IILA(2)(3) and IILA(3)):  five-litre metal canisters, without cardboard cross-pieces  lot C : shipment to take place in 20-foot containers Language to be used for the markings : see Annex II' LOTS D and E ' 10. Packaging and marking ('): see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA(2)(1 ), III.A(2)(3) and IILA(3)):  five-litre metal canisters, without cardboard cross-pieces  shipment to take place in 20-foot containers Markings in French' LOTS F and G '10. Packaging and marking ('): see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA(2)(1 ), IILA(2)(3) and IIIA (3)):  five-litre metal canisters, without cardboard cross-pieces  shipment to take place in 20-foot containers Markings in Spanish Supplementary markings : "DISTRIBUClON GRATUITA"